FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                     No. 04-22-00279-CV

                   IN THE INTEREST OF M.A.B AND B.A.C., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00574
                          Honorable Raul Perales, Judge Presiding


                                        ORDER
         This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The appellee’s brief was due on September 6, 2022.
However, the appellee has filed the appellee’s brief and a motion requesting an extension of time
to file the appellee’s brief. The motion is GRANTED.


       It is so ORDERED on September 12, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT